DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 12/03/2019 has been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “casing connection parts” and “reinforcing bar connection parts” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification identifies the “casing connection parts” as fixing bolts, a connection plate, and nuts; and the “reinforcing bar connection parts” as a connection nut, looseness prevention nuts, and locking washers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both side plates" in ***.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the end peripheries of the reinforcing bars" in ***.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites “locking washers disposed between the connection nut and the looseness prevention nuts”, however claim 3 states that “looseness prevention nuts coupled to the male screw portions of the reinforcing bars in such a manner as to come into contact with both ends of the connection nut to prevent the connection nut from being loosened” (emphasis added). It is unclear how the washers can be disposed between the connection and looseness prevention nuts when the looseness prevention nuts have been claimed as contacting the connection nut.
	Claims 2 and 5-8 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramberg (US Patent No. 3,744,194) in view of Taguchi (US Patent No. 6,327,829).
Regarding Claim 1, Ramberg discloses a separable integrated type vibration isolator comprising: a plurality of divided vibration isolator units (Ramberg: Fig. 1-6; 10, 10’) comprising casings (Ramberg: Fig. 1-4; 12) having accommodation spaces formed open on tops thereof in such a manner as to both side plates and bottom plates thereof to be extended horizontally to casing connection spaces and reinforced concrete comprising reinforcing bars (Ramberg: Fig. 3-6; 26, 40) arranged in the accommodation spaces and the connection spaces and concrete cast in the accommodation spaces (Ramberg: Col. 4, Ln. 58-61); casing connection parts (Ramberg: Fig. 1, 6; 28, 50) for connecting the casings of the plurality of divided vibration isolator units to each other so as to maintain a state where the connection spaces of the plurality of divided vibration isolator units are connected to each other; and fillers adapted to be cast in the connection spaces where the plurality of divided vibration isolator units is connected to form reinforced concrete, wherein the fillers have an elastic modulus of 50 to 200% of the concrete cast in the accommodation spaces (Ramberg: Col. 4, Ln. 58-61).
Ramberg fails to disclose reinforcing bar connection parts for connecting the reinforcing bars exposed to the connection spaces of the neighboring divided vibration isolator units to each other. However, Taguchi teaches reinforcing bar connection parts (Taguchi: Fig. 16; 61-64) for connecting the reinforcing bars exposed to the connection spaces of the neighboring divided vibration isolator units to each other.
Ramberg and Taguchi are analogous because they are from the same field of endeavor or a similar problem solving area e.g. concrete support structures. It would have been obvious (Taguchi: Col. 2, Ln. 6-51).
Regarding Claim 3, Ramberg, as modified, teaches the separable integrated type vibration isolator according to claim 1, wherein each reinforcing bar connection part (Taguchi: Fig. 16; 61-64) comprises: a connection nut (Taguchi: Fig. 16; 61-62) coupled to male screw portions (Taguchi: Fig. 16; 30a) formed on the end peripheries of the reinforcing bars arranged in a row on the neighboring connection spaces to connect the reinforcing bars to each other; and looseness prevention nuts (Taguchi: Fig. 16; 64 [outer]) coupled to the male screw portions of the reinforcing bars in such a manner as to come into contact with both ends of the connection nut to prevent the connection nut from being loosened.
Regarding Claim 4, Ramberg, as modified, teaches the separable integrated type vibration isolator according to claim 3, wherein each reinforcing bar connection part further comprises locking washers (Taguchi: Fig. 16; 64 [inner]) disposed between the connection nut (Taguchi: Fig. 16; 61-62) and the looseness prevention nuts (Taguchi: Fig. 16; 64 [outer]) in such a manner as to allow diameters thereof to be larger than widths of the connection nut and the looseness prevention nuts.

Allowable Subject Matter
Claims 2 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631